NUMBER 13-15-00046-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

DOCTORS HOPSITAL AT RENAISSANCE, LTD.
AND RGV MED, LLC,                                                        Appellants,

                                          v.

JESUS JAIME ANDRADE AND
JESSICA ANDRADE,                                                          Appellees.


                On Petition for Permissive Appeal from the
               275th District Court of Hidalgo County, Texas.


                                      ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam
      Doctors Hospital at Renaissance, Ltd., and RGV MED, LLC have filed a petition

for permissive interlocutory appeal challenging the trial court’s denial of summary

judgment in trial court cause number 5886-13-E. See TEX. R. APP. P. 28.3; TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(d), (f). The trial court plaintiffs, Jesus Jaime Andrade
and Jessica Andrade, have filed a response stating that they are unopposed to the petition

for permissive appeal.

      This Court, having examined and fully considered the petition and response, is of

the opinion that the petition should be granted. Accordingly, we GRANT permission to

appeal. A notice of appeal is deemed to have been filed on this date. See TEX. R. APP.

P. 28.3(k). The appeal will be governed by the rules for accelerated appeals. Id.; see

TEX. R. APP. P. 28.1.

      We direct the clerk of this Court to file a copy of this order with the trial court clerk.

See TEX. R. APP. P. 28.3(k).

      IT IS SO ORDERED.


                                                   PER CURIAM

Delivered and filed the
2nd day of March, 2015.




                                              2